DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s amendment to claim 7 is sufficient to overcome the rejection under 35 U.S.C. 112. Accordingly, that rejection is withdrawn.
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
On pages 6-7, applicant contends that the cited prior art does not disclose “light is emitted via the second light reflecting layer, the light convergence/divergence changing means is disposed on a light emitting side of the second light reflecting layer, and a center of curvature of the light convergence/divergence changing means on an optical axis is located closer to the light convergence/divergence changing means than a center of curvature of the first light reflecting layer on the optical axis”. This is not persuasive, because the cited references clearly teach these features as is outlined below.
On pages 7-8, applicant arguably traverses the Official Notice taken by the Office with regards to claims 11 and 15. The Office notes that applicant does not contend the noticed facts are not considered common knowledge or are not well-known. Rather, applicant contends the use of Official Notice was improper, because “the Office Action liberally applied Official Notice to multiple claims for reasons that are not clearly supported by the record.” This is not persuasive, because the Office applied Official Notice to only two claims for limitations that are unquestionably obvious to a person of ordinary skill in the art. The facts noticed are also capable of instant and unquestionable demonstration of being well known and the Office has provided a clear line of technical reasoning as to why these facts would be obvious. Accordingly, the Office has properly taken Official Notice with regards to claims 11 and 15. See MPEP 2144.03. 
Additionally, the Office did provide documentary evidence that the facts are well-known.  Previously cited US 2002/0186737 A1 (Ref No. C on pg. 5 of 6 of the Notice of References Cited mailed 12/16/2021) discloses a device with several resonant cavities of different lengths, in order to emit over several different wavelengths, depending on the length of the corresponding cavity (Abstract; Prior art Fig. 1 and [0016]; Figs. 2-5). Additionally, the prior action called out US 20070280320 A1 Fig. 1, which shows a similar device to applicant’s claimed invention. [0030] of US 20070280320 A1 explicitly discloses controlling the distance between the first and second mirror to control the beam diameter in the cavity and to establish a stable cavity condition. Finally, the Office notes that the facts noticed are so ubiquitous in the art as to warrant their own classifications in the CPC scheme. For instance, H01S 5/18358 is directed towards devices where the distance between the reflectors is controlled in VCSELs, H01S 5/1039 is directed towards specific details of the cavity length in lasers more generally, H01S 5/4087 is for laser arrays emitting more than a single wavelength, and H01S 5/4093 is for laser arrays specifically emitting red, green, and blue wavelengths. Accordingly, the taking of Official Notice was proper, because the facts noticed are ubiquitous in the art and can be instantly and unquestionably shown as well known, the Office provided a clear line of technical reasoning why these facts would be obvious to a person of ordinary skill in the art, and the Office provided specific documentary evidence that both the cavity length and an array emitting at a plurality of wavelengths is well known in the art. Accordingly, the rejections are maintained.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1 and 14 recite “light convergence/divergence changing means, wherein…when light generated in the active layer is emitted to an outside, a light convergence/divergence state before the light is incident on the light convergence/divergence changing means is different from a light convergence/divergence state after the light passes through the light convergence/divergence changing means”. The corresponding structure may be found at [0014] of the specification as originally filed and includes “a convex lens, a Fresnel lens, or a hologram lens” and “a plasmonic element, a photonic crystal element, an element including a metamaterial, or a sub-wavelength diffraction grating”. Applicant also claims the structure in claim 3. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “on an optical axis, a distance from a light emitting surface of the light convergence/divergence changing means to a light emitting surface of the first light reflecting layer is 1 x 10-6 m to 1 x 10-3 m”. Claim 6 previously depended from cancelled claim 4 that required light emission from the first light reflecting layer. Claim 1 has been amended to recite “light is emitted via the second light reflecting layer”. Applicant’s specification as originally does not appear to support light being emitted via the first and the second layer. Additionally, applicant’s specification as originally filed does not appear to disclose the claimed range. Specifically, Fig. 13 is the only embodiment showing the claimed light convergence/divergence changing means. The description of Fig. 13 is completely silent regarding “on an optical axis, a distance from a light emitting surface of the light convergence/divergence changing means to a light emitting surface of the first light reflecting layer is 1 x 10-6 m to 1 x 10-3 m”. In the response, applicant does not indicate where support for amended claim 6 can be found in the specification as originally filed. Accordingly, applicant’s specification as originally filed does not appear to support claim 6 as amended.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “on an optical axis, a distance from a light emitting surface of the light convergence/divergence changing means to a light emitting surface of the first light reflecting layer is 1 x 10-6 m to 1 x 10-3 m”. Claim 6 previously depended from claim 4 and now depends from claim 1, which has incorporated the limitations of claim 10. The scope of the claim is unclear, because “the first light reflecting layer” does not have “a light emitting surface” and it is unclear if “a light emitting surface” is meant to refer to the light emitting side of claim 1 or some other surface. For the purpose of this Office Action, the Office will interpret claim 6 as “on an optical axis, a distance from a light emitting surface of the light convergence/divergence changing means to a light emitting surface of the second light reflecting layer is 1 x 10-6 m to 1 x 10-3 m”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 20120051383 A1), hereafter Stern, in view of Gronenborn et al. (US 20130223466 A1), hereafter Gronenborn.
Regarding claim 1, Stern discloses a light emitting element (Fig. 4; [0041]) comprising: a laminated structure (Fig. 4 elements 50-52) obtained by laminating a first compound semiconductor layer having a first surface and a second surface facing the first surface (Fig. 4 element 51), an active layer facing the second surface of the first compound semiconductor layer (Fig. 4 element 50), and a second compound semiconductor layer having a first surface facing the active layer and a second surface facing the first surface (Fig. 4 element 52); a first light reflecting layer disposed on the first surface side of the first compound semiconductor layer (Fig. 4 element 48); a second light reflecting layer disposed on the second surface side of the second compound semiconductor layer (Fig. 4 element 47); and light convergence/divergence changing means (Fig. 4 element 10; [0041]), wherein the first light reflecting layer is formed on a concave mirror portion (Fig. 4 element 48 is formed on element 51 having a convex shape resulting in a concave mirror portion; [0045]), the second light reflecting layer has a flat shape (Fig. 4 element 47), and when light generated in the active layer is emitted to an outside (Fig. 4 element 27), a light convergence/divergence state before the light is incident on the light convergence/divergence changing means is different from a light convergence/divergence state after the light passes through the light convergence/divergence changing means (Fig. 4 element 27; [0041] indicates the lens collimates the diverging beam), light is emitted via the second light reflecting layer (Fig. 4 shows a beam line extending out of element 47 and into the light convergence/divergence changing means); the light convergence/divergence changing means is disposed on a light emitting side of the second light reflecting layer (Fig. 4 element 10). While likely implicit based on the configuration of Stern, Stern does not explicitly disclose a center of curvature of the light convergence/divergence changing means on an optical axis is located closer to the light convergence/divergence changing means than a center of curvature of the first light reflecting layer on the optical axis. However, Gronenborn discloses a center of curvature of the light convergence/divergence changing means on an optical axis is located closer to the light convergence/divergence changing means than a center of curvature of the first light reflecting layer on the optical axis ([0022]). The advantage is to provide the desired output beam shape ([0022]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stern with a center of curvature of the light convergence/divergence changing means on an optical axis is located closer to the light convergence/divergence changing means than a center of curvature of the first light reflecting layer on the optical axis as disclosed by Gronenborn in order to provide the desired output beam shape.
Regarding claim 2, Stern further discloses when the light generated in the active layer passes through the light convergence/divergence changing means, the light is converged more than before the light is incident on the light convergence/divergence changing means ([0041]).
Regarding claim 3, Stern further discloses the light convergence/divergence changing means includes a convex lens, a Fresnel lens, or a hologram lens (Fig. 4 element 10 shows at least a plano-convex lens).
Regarding claim 6, Stern in view of Gronenborn do not explicitly disclose on an optical axis, a distance from a light emitting surface of the light convergence/divergence changing means to a light emitting surface of the first light reflecting layer is 1 x 10-6 m to 1 x 10-3 m. However, Gronenborn discloses optimizing the distance from a light emitting surface of the light convergence/divergence changing means to a light emitting surface of the first light reflecting layer ([0022]) in order to control the collimation condition ([0022]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Stern in view of Gronenborn with on an optical axis, a distance from a light emitting surface of the light convergence/divergence changing means to a light emitting surface of the first light reflecting layer is 1 x 10-6 m to 1 x 10-3 m, since Gronenborn discloses optimizing the distance from a light emitting surface of the light convergence/divergence changing means to a light emitting surface of the first light reflecting layer in order to control the collimation condition and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Stern further discloses a planar shape of the first light reflecting layer is a circle ([0042] discloses a spherical shape which naturally results in a circular shape when projected to a plane). Stern in view of Gronenborn do not explicitly disclose the circle has a diameter of 1 x 10-4 m or less. However, Stern discloses optimizing the radius of curvature in order to control the shape of the first light reflecting layer in order to control the radius of the mode in the active layer ([0045]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Stern in view of Gronenborn the circle has a diameter of 1 x 10-4 m or less, since Stern discloses optimizing the radius of curvature of the layer in order to control the shape of the first light reflecting layer in order to control the radius of the mode in the active layer and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Stern further discloses the light convergence/divergence changing means has a thickness of 1 x 10-6 m to 1 x 10-3 m along an optical axis ([0039]; at least one thickness of the lens is 50 µm which falls squarely within applicant’s claimed range and this thickness runs parallel (i.e. along) the optical axis).
Regarding claim 9, Stern in view of Gronenborn do not explicitly disclose a distance from the active layer to the first light reflecting layer is 1 x 10-5 m to 5 x 10-4 m. However, Stern discloses controlling the thickness of the spacer layer in order to control the position of the active layer with regard to the standing wave such that the active layer is at an antinode of the standing wave ([0043]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Stern in view of Gronenborn a distance from the active layer to the first light reflecting layer is 1 x 10-5 m to 5 x 10-4 m, since Stern discloses controlling the thickness of the spacer layer in order to control the position of the active layer with regard to the standing wave such that the active layer is at an antinode of the standing wave and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Stern in view of Gronenborn not explicitly disclose a distance from the first light reflecting layer to the second light reflecting layer along an optical axis is 1 x 10-5 m or more. However, the Office takes Official Notice that optimizing the distance from the first light reflecting layer to the second light reflecting layer along an optical axis is well known in the art based on the intended output wavelength and the desired beam width in the active region in order to achieve the desired output profile base on the intended use of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stern in view of Gronenborn with a distance from the first light reflecting layer to the second light reflecting layer along an optical axis is 1 x 10-5 m or more, since it is known in the art to optimizing the distance from the first light reflecting layer to the second light reflecting layer along an optical axis is well known in the art based on the intended output wavelength and the desired beam width in the active region in order to achieve the desired output profile base on the intended use of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Stern further discloses the laminated structure includes a GaN-based compound semiconductor (Fig. 4 elements 50-52).
Regarding claim 13, Stern further discloses the light emitting element includes a surface emitting laser element ([0039]).
Regarding claim 14, Stern discloses a light emitting element array (Fig. 4; Fig. 7; Fig. 9) having a plurality of light emitting elements juxtaposed therein (Fig. 9 elements 81), each of the light emitting elements (Fig. 9 elements 81; Fig. 4; [0041]) including: a laminated structure (Fig. 4 elements 50-52) obtained by laminating a first compound semiconductor layer having a first surface and a second surface facing the first surface (Fig. 4 element 51), an active layer facing the second surface of the first compound semiconductor layer (Fig. 4 element 50), and a second compound semiconductor layer having a first surface facing the active layer and a second surface facing the first surface (Fig. 4 element 52); a first light reflecting layer disposed on the first surface side of the first compound semiconductor layer (Fig. 4 element 48); a second light reflecting layer disposed on the second surface side of the second compound semiconductor layer (Fig. 4 element 47); and light convergence/divergence changing means (Fig. 4 element 10; [0041]), wherein the first light reflecting layer is formed on a concave mirror portion (Fig. 4 element 48 is formed on element 51 having a convex shape resulting in a concave mirror portion; [0045]), the second light reflecting layer has a flat shape (Fig. 4 element 47), and when light generated in the active layer is emitted to an outside (Fig. 4 element 27), a light onvergence/divergence state before the light is incident on the light convergence/divergence changing means is different from a light convergence/divergence state after the light passes through the light convergence/divergence changing means (Fig. 4 element 27; [0041] indicates the lens collimates the diverging beam), light is emitted via the second light reflecting layer (Fig. 4 shows a beam line extending out of element 47 and into the light convergence/divergence changing means); the light convergence/divergence changing means is disposed on a light emitting side of the second light reflecting layer (Fig. 4 element 10). While likely implicit based on the configuration of Stern, Stern does not explicitly disclose a center of curvature of the light convergence/divergence changing means on an optical axis is located closer to the light convergence/divergence changing means than a center of curvature of the first light reflecting layer on the optical axis. However, Gronenborn discloses a center of curvature of the light convergence/divergence changing means on an optical axis is located closer to the light convergence/divergence changing means than a center of curvature of the first light reflecting layer on the optical axis ([0022]). The advantage is to provide the desired output beam shape ([0022]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stern with a center of curvature of the light convergence/divergence changing means on an optical axis is located closer to the light convergence/divergence changing means than a center of curvature of the first light reflecting layer on the optical axis as disclosed by Gronenborn in order to provide the desired output beam shape.

Regarding claim 15, Stern in view of Gronenborn do not explicitly disclose light beams emitted from the light emitting elements have different wavelengths. However, the Office takes Official Notice that arrays comprising multiple wavelengths are well known the art. The advantage is to provide the desired output based on the intended use of the device (e.g. red, blue, and green for display devices or multiple wavelengths for a lidar device based on the terrain to be scanned). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stern in view of Gronenborn with light beams emitted from the light emitting elements have different wavelengths as is known in the art in order to provide the desired output based on the intended use of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. See especially, Joseph (US 20180366907 A1), Fig. 22; Joseph (US 20170033535 A1), Fig. 22; and Feezell et al. (US 20070280320 A1), Fig. 1. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828       
05/16/2022